Title: 14th.
From: Adams, John Quincy
To: 


       I find I am getting fast into the same unmeaning dull sameness, which has frequently abbreviated the space of a day in these pages. Study does not consist merely, in acquiring the ideas of others but, it is necessary by reflection to endeavour to form some for ourselves: But I am fearful, that I have not yet acquired sufficient knowledge, to derive much advantage from my own speculations. Ars longa, vita brevis, is a maxim, the truth of which I am experiencing daily more and more. There is not one art or science, in which I have any degree of proficiency, and I have now undertaken the study of a profession, which alone ought to employ all the time I can devote to study, for twenty years to come. My eyes and my health begin to fail, and I do not feel that ardor for application, which I should have, to be a man of science. In short the more I do, the more I find to do; and it is almost discouraging, to see one’s labour increase, as we proceed in it.
      